Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that wherein the near-field transmission coil and the sensor electrode are arranged relative to one another in such a way that the sensor electrode is formed in an inner region of the near-field transmission coil surrounded by the at least one turn, the sensor electrode having an elongated central conductor and a plurality of branch conductors which extend from the central conductor, wherein the branch conductors extend out from the central conductor with spacing in such a way that the branch conductors are galvanically coupled exclusively by the central conductor, wherein the branch conductors are each arranged on the central conductor on opposite sides in pairs such that, for each branch conductor, an associated branch conductor is formed on the opposite side of the central conductor. None of the reference art of record discloses or renders obvious such a combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Almholt (US 20170235386) discloses the coil and the antenna inside the coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BINH B TRAN/Primary Examiner, Art Unit 2848